Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
	Claims 5-6, 11-12 are canceled. Claims 18-20 are previously withdrawn claims. Claims 1,  and 10 are currently amended. Claims 1-4, 7-10, 13-17 to be examined currently on merits.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because all these claims are dependent claims which do not indicate a reference to a claim from which they depend. Further, all these claims recite language “ Error! Reference source not found” makes no sense.
Based on the previously filed claims Examiner suggests following amendments to overcome this rejection:
Claims 2-4, 7-9: Delete the language “ The system of claim Error! Reference source not found,” and replace it by – The system of claim 1--.
Claims 13-15: Delete the language “ The method of claim Error! Reference source not found,” and replace it by – The method of claim 10—for claim 13, – The method of claim 13—for claim 14, and – The method of claim 14—for claim 15.
The dependence of claims 2-4, 7-9, and 13-15 would be considered as suggested above for further examination.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.1.	Claims 1-7 and 10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Robinson et al. (US 2018/0361730 A1).

As per claim 1, Bell teaches a custom heat transfer bonding system comprising (Abstract, ¶0168 […Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]): 
an interface component (¶0100, Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105) allows to upload a heat transfer pattern, interprets the heat transfer pattern, [See Bell para 0099 “ The Web browser is used to download Web pages or other content in various formats including HTML, XML, text, PDF, and postscript, and may be used to upload information to other parts of the system”, para 0163 and Fig.23, “ Using the order tool, the customer can order a garment for manufacture and delivery. The order tool allows the customer to select a design, preview the design, and order the design. The customer can select a preset design, make a custom design, or make semicustom design. A semicustom design is a design based on a previous design, such as a preset design or a previously saved design, which is modified to obtain a new design. The tool also allows the customer upload a design or portion or a design to be manufacture. For example, an image can be captured by a camera, which is then uploaded via the order tool. The order tool allows selection of sizing.”,  See para 0119,  which discloses uploading user created design patterns  “ The laser input file can be selected from a library of laser input files 1722 (e.g., files created from vintage jeans or from a group of designers), may be a file 1718 created by the user, or may be a file uploaded or provided by the user. For example, the user may have created the laser pattern (contained within a laser input file) ……. The laser pattern may be generated by a computer or automated process, such as may be used to obtain a laser pattern from vintage jeans” via a user’s smart phone 1301  [see para 0103] or tablet 140`  [para 0105]; and maps the heat transfer pattern to an interface heat transfer pattern specific to an article [ see paras 0121-0125 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment…Brightness, intensity, opacity, blending, transparency, or other adjustable parameters for an image layer, or any combination of these, are selected or adjusted for the laser input file, so that when the laser input file is overlaid above the fabric template image, the look of the garment will appear of simulate the look of a garment had been burned by a laser using that laser input file…In an implementation, the preview tool reduces a dpi of the combined image, to be of less dpi than the fabric template input file or the laser input file… the dpi of the laser input file is about 72 dpi, while the dpi of the preview image is about 34 dpi…] and also see para 0168, “The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image”); 
computer having an ordering interface configured to receive one or more article selections from a user and to receive one or more heat transfer selections from the user [See Fig. 21 (Sales and Ordering 2126)and paras 0152-0154 […The apparel management system is connected by a network 2124 to components of the system, including sales and ordering 2126…Using the sales and order component, a customer can preview and selects garments to order…After the customer completes the order, the order is sent via the network (e.g., Internet) to the apparel management system…The apparel management system sends the order to the manufacturing component, where the order is made…]. Bell teaches receiving one or more articles selections from a user, [see para 0163, “FIG. 23 shows an order tool 2301, which can be tool that is part of the digital showroom system. Using the order tool, the customer can order a garment for manufacture and delivery. The order tool allows the customer to select a design, preview the design, and order the design. The customer can select a preset design, make a custom design, ….. The tool also allows the customer upload a design or portion or a design to be manufacture. For example, an image can be captured by a camera, which is then uploaded via the order tool. The order tool allows selection of sizing”, and such selections are uploaded via web browser [see para 0099] on the user’s device [Fig13-Smart phone]. Bell further teaches “receiving one or more heat transfer selections from the user”  [(¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17 (Laser Input Files 1722); ¶0119 […may be a file 1718 created by the user, or may be a file uploaded or provided by the user…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]. Further, see paras 0099, 0118-0119, and 0163 which disclose that any content such as images or label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern can be uploaded via web browser of the user’s interface component as shown in Fig.13 displaying a smart phone. )). 
	Bell teaches a vision system (Fig. 26; ¶0165 […The projector preview tool allows a user to design garments, such as using the digital brief tool, and see the designed garment projected onto a surface in real life…This tool can be used to project a wear or other finishing pattern (e.g., from a laser input file) onto a physical pair of jeans in a particular base fabric template being worn by a mannequin, person, or other physical object.] and also see para 0168).
While Bell teaches laser finishing and heat transfer patterns (¶0168), Bell does not explicitly teach a bonder configured to initiate a bonding process.
However, in the field of heat transfer presses, Robinson et al. (hereinafter “Robinson”) a bonder configured to initiate a bonding process (Fig. 15; ¶¶0102-0105 [Referring now to FIG. 15, an exemplary press 700 having a heated lower platen operation is illustrated…heat is applied to lower platen assembly 704 such that a top surface 720 of lower platen assembly 704 is sufficiently heated so that garments may be pressed for applying heat transfers or other indicia thereto…]). The system of Robinson is applicable to the system of Bell as they share characteristics and capabilities, namely, they are directed to garment manufacturing. It would have been obvious to one of ordinary skill in the art at the time of filing to modify laser finishing and heat transfer patterns, as taught by Bell with a bonder configured to initiate a bonding process, as taught by Robinson. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bell in order to improve the bonding process in head presses (Robinson: ¶0007) and provide an efficient bonding of the transfers to materials (Robinson: ¶0005)

	As per claim 2, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where the interface component is a touch screen (¶0100, Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105).

As per claim 3, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where one or more letter and/or number combinations are preloaded on the interface component (Fig. 17 (Laser Input Files 1722); ¶0119 […The laser input file can be selected from a library of laser input files 1722…] in view of (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]) (Examiner’s Note: A wear pattern is comparable to one or more letter and/or number)).

As per claim 4, Bell in view of Robinson, as shown above, teach the system of claim 1. While Bell teaches laser finishing and heat transfer patterns (¶0168), Bell does not explicitly teach where the bonder is automated.
However, in the field of heat transfer presses, Robinson where the bonder is automated (Fig. 14; ¶0097 […Controller 600 may operate automated pressed in an automated mode to include pressure, temperature, power, and time settings, as examples, for a given application, and may provide corresponding data and information to a user for presses operated in manual mode…] in view of Fig. 15; ¶¶0102-0105 [Referring now to FIG. 15, an exemplary press 700 having a heated lower platen operation is illustrated…heat is applied to lower platen assembly 704 such that a top surface 720 of lower platen assembly 704 is sufficiently heated so that garments may be pressed for applying heat transfers or other indicia thereto…]).
The motivation for making this modification to the teachings of Bell in view of Robinson is the same as that set forth above, in the rejection of claim 1.

As per claim 7, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where the interface component allows the user to input information on a specific article in order to upload article identity information to the ordering interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17; ¶0118 [The zfabric template can be selected from a library of fabric template images 1716 or may be a new image uploaded or provided by the user. Each fabric template images is an image file of a jeans in a base fit fabric or other material. For each jeans model or fit (e.g., models or fits 311, 501, 505, 511, 515, 541, 569, 721, and others), there would be one image in each different material or base fit fabric.] and Fig. 21 (Sales and Ordering 2126); ¶¶0152-0154)). 


As per claim 10, Bell et al. (hereinafter “Bell”) discloses a method  to create a customized article comprising : 
accessing an interface (¶0100 […the user accesses the system through either or both of native and nonnative applications…] in view of Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105); 
selecting an article (Fig. 17; ¶0118 [The fabric template can be selected from a library of fabric template images 1716 or may be a new image uploaded or provided by the user. Each fabric template images is an image file of a jeans in a base fit fabric or other material. For each jeans model or fit (e.g., models or fits 311, 501, 505, 511, 515, 541, 569, 721, and others), there would be one image in each different material or base fit fabric.]); 
selecting one or more heat transfer items (Fig. 17 (Laser Input Files 1722); ¶0119 [The laser input file can be selected from a library of laser input files 1722 (e.g., files created from vintage jeans or from a group of designers), may be a file 1718 created by the user, or may be a file uploaded or provided by the user.…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]); 
arranging the one or more heat transfer items on the article (¶0119 […The preview tool allows a user to make and see changes…] and ¶0121 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment); and 
finalizing an order (¶0153 […After the customer completes the order, the order is sent via the network (e.g., Internet) to the apparel management system]), 
uploading a heat transfer pattern into the interface  (See Bell: ¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17 (Laser Input Files 1722); ¶0119 […may be a file 1718 created by the user, or may be a file uploaded or provided by the user…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]. Further, see paras 0099, 0118-0119, and 0163 which disclose that any content such as images or label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern can be uploaded via web browser of the user’s interface component as shown in Fig.13 displaying a smart phone. ));
interpreting, by the interface, the heat transfer pattern (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 […Brightness, intensity, opacity, blending, transparency, or other adjustable parameters for an image layer, or any combination of these, are selected or adjusted for the laser input file, so that when the laser input file is overlaid above the fabric template image, the look of the garment will appear of simulate the look of a garment had been burned by a laser using that laser input file…In an implementation, the preview tool reduces a dpi of the combined image, to be of less dpi than the fabric template input file or the laser input file… the dpi of the laser input file is about 72 dpi, while the dpi of the preview image is about 34 dpi…] and ¶0168)); and 
mapping, by the interface, the heat transfer pattern to an interface heat transfer pattern specific to the article (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment…] and ¶0168)).
While Bell teaches laser finishing and heat transfer patterns (¶0168), Bell does not explicitly teach bonding of a heat transfer to create the custom article. However, in the field of heat transfer presses, Robinson et al. (hereinafter “Robinson”) a bonder configured to initiate a bonding process (Fig. 15; ¶¶0102-0105 [Referring now to FIG. 15, an exemplary press 700 having a heated lower platen operation is illustrated…heat is applied to lower platen assembly 704 such that a top surface 720 of lower platen assembly 704 is sufficiently heated so that garments may be pressed for applying heat transfers or other indicia thereto…]). The system of Robinson is applicable to the system of Bell as they share characteristics and capabilities, namely, they are directed to garment manufacturing. It would have been obvious to one of ordinary skill in the art at the time of filing to modify laser finishing and heat transfer patterns, as taught by Bell with a bonder configured to initiate a bonding process, as taught by Robinson. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bell to custom bonding of heat transfer to create the above described custom article to improve the bonding process in head presses (Robinson: ¶0007) and provide an efficient bonding of the transfers to materials (Robinson: ¶0005).

As per claim 16, Bell, as shown above, discloses the method of claim 10. Bell further discloses where the interface is a web interface (Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105 in view of ¶¶0100-0101 […For example, client can access the system through a Web application from one or more servers using a network connection with the server or servers and load the Web application in a Web browser. For example, a Web application can be downloaded from an application server over the Internet by a Web browser. Nonnative applications can also be obtained from other sources, such as a disk]).

As per claim 17, Bell, as shown above, discloses the method of claim 10. Bell further discloses where the interface is a mobile device application (Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105 in view of ¶0100 [In other implementations, the user accesses the system through either or both of native and nonnative applications. Native applications are locally installed on the particular computing system and are specific to the operating system or one or more hardware devices of that computing system, or a combination of these. These applications (which are sometimes also referred to as “apps”) can be updated (e.g., periodically) via a direct internet upgrade patching mechanism or through an applications store (e.g., Apple iTunes and App store, Google Play store, Windows Phone store, and Blackberry App World store).]).

3.2.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Robinson and Tower.

As per claim 8, Bell in view of Robinson, as shown above, teach the system of claim 7. While Bell teaches a laser used for bar code scanning (¶0051) and where the interface component is configured to allow a user to input information on a specific article in order to upload article identity information to the ordering interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17; ¶0118 and Fig. 21 (Sales and Ordering 2126); ¶¶0152-0154)), Bell in view of Robinson does not explicitly teach where the interface component is configured to allow the user to scan a label on the specific article in order to upload the article identity information.
However, in the field of product analysis and recommendations, Tower teaches to allow a user to scan a label on the specific article in order to obtain article identity information (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The system of Tower is applicable to the system of Bell in view of Robinson as they share characteristics and capabilities, namely, they are directed to product analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface component, as taught by Bell in view of Robinson with where the interface component is configured to allow the user to scan a label on the specific article in order to upload the article identity information, as taught by Tower. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bell in view of Robinson in order to improve product design or guide product selection (Tower: ¶0015) and improve tailoring marketing and advertising strategy (Tower: ¶0066)

As per claim 9, Bell in view of Robinson, as shown above, teaches the system of claim 1. While Bell teaches a smartphone or a tablet for a user to interact with an apparel design system via an application (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105), Bell in view of Robinson do not explicitly teach a self-service kiosk.
However, in the field of product analysis and recommendations, Tower teaches a self-service kiosk (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The motivation for making this modification to the teachings of Bell in view of Robinson and Tower is the same as that set forth above, in the rejection of claim 8.



3.3.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view Robinson in view of Tower et al. (US 2008/0059281 A1).

As per claim 13, Bell in view of Robinson, as shown above, discloses the method of claim 10. While Bell teaches a laser used for bar code scanning (¶0051), Bell does not teach scanning an RFID tag of the article at an RFID scanner at a self-service kiosk.
However, in the field of product analysis and recommendations, Tower et al. (hereinafter “Tower”) teaches scanning an RFID tag of an article at an RFID scanner at a self-service kiosk (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The method of Tower is applicable to the method of Bell as they share characteristics and capabilities, namely, they are directed to product analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparel design method, as taught by Bell with scanning an RFID tag of the article at an RFID scanner at a self-service kiosk, as taught by Tower. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Bell in view of Robinson in order to improve product design or guide product selection (Tower: ¶0015) and improve tailoring marketing and advertising strategy (Tower: ¶0066).

3.4.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Robinson in view of Tower and Schulte (US 2006/0157564).

As per claim 14, Bell in view of Robinson and Tower, as shown above, teach the method of claim 13. While Bell teaches a smartphone or a tablet for a user to interact with an apparel design system via an application (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105), Bell does not teach a self-service kiosk. 
However, in the field of product analysis and recommendations, Tower teaches a self-service kiosk (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The motivation for making this modification to the teachings of Bell in view of Tower is the same as that set forth above, in the rejection of claim 13.
While Bell teaches an interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105) and a library of fabric template images (¶0118), Bell in view of Robinson and Tower does not teach determining, by the self-service kiosk, whether the article is one that exists in a database associated with the interface; and if the article is not in the database associated with the interface, retrieving, by the self-serve kiosk, information about the article.
However, in the field of shopping list manager and marketing data collector, Schulte teaches determining whether an article is one that exists in a database; and if the article is not in the database, retrieving information about the article (¶0084 [In the instance where a UPC or other code is not recognized by the device (i.e. does not exist in the database), the user will be prompted to instruct the device to `look up` the item in databases maintained by the manufacturer of device 1 or one or more retail stores (i.e. retrieving information about the garment from a different source), via the modem 50 or to enter text for the product to then be stored, within the microprocessor 11, with the unrecognized bar code…]).
The method of Schulte is applicable to the method of Bell in view of Robinson and Tower as they share characteristics and capabilities, namely, they are directed to product analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparel design method, as taught by Bell in view of Robinson and Tower with determining, by the self-service kiosk, whether the article is one that exists in a database associated with the interface; and if the article is not in the database associated with the interface, retrieving, by the self-serve kiosk, information about the article, as taught by Tower. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Bell in view of Robinson and Tower in order to improve turnover of products (Schulte: ¶0102) and efficiently maintain a record of goods (Schulte: ¶0013).

As per claim 15, Bell in view of Robinson and Tower and Schulte, as shown above, teach the method of claim 14. While Bell teaches a laser used for bar code scanning (¶0051), Bell does not teach where information about the garment comprises attribute information stored in the RFID tag or attribute information available from an online database.
However, in the field of product analysis and recommendations, Tower teaches where information about the garment comprises attribute information stored in the RFID tag or attribute information available from an online database (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The motivation for making this modification to the teachings of Bell in view of Robinson  Tower is the same as that set forth above, in the rejection of claim 13.

4..1.	Applicant’s arguments, see page 5, filed 07/29/2022, with respect to rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph have been fully considered and are persuasive in view of claim 12 being canceled..  The rejection of claim 12 under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph is now moot.. 

4.2.	Applicant's arguments filed 07/29/2022, see pages 5-7 against prior art rejections of claims 1-5, 7-10, 13-17, have been fully considered but they are not persuasive.  Applicant’s arguments are mainly directed to currently amended independent claims 1 and 10.
	Examiner disagrees with the Applicant’s arguments with respect to pending claims 1-4, 7-9, that Bell does not teach “an interface component allows to upload a heat transfer pattern, interprets the heat transfer pattern, and maps the heat transfer pattern to an interface heat transfer pattern specific to an article”, which is more like a conclusive statement without considering all the reasoning provided by the Examiner for these limitations which have been added from the canceled claims 5-6 which were rejected in the previous rejection. Examiner reproduces below the detailed rejection of these limitations below for ready reference:
As per claim 5, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where the interface component allows a user to upload a heat transfer pattern, as already discussed in the analysis of claim 1 above and as disclosed in Bell’s paras 0099 and 0163.  Also see Bell ¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17 (Laser Input Files 1722); ¶0119 […may be a file 1718 created by the user, or may be a file uploaded or provided by the user…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…])). 

As per claim 6, Bell in view of Robinson, as shown above, teach the system of claim 5. Bell further teaches where the interface component interprets the heat transfer pattern and map the heat transfer pattern to an interface heat transfer pattern specific to an article (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment…Brightness, intensity, opacity, blending, transparency, or other adjustable parameters for an image layer, or any combination of these, are selected or adjusted for the laser input file, so that when the laser input file is overlaid above the fabric template image, the look of the garment will appear of simulate the look of a garment had been burned by a laser using that laser input file…In an implementation, the preview tool reduces a dpi of the combined image, to be of less dpi than the fabric template input file or the laser input file… the dpi of the laser input file is about 72 dpi, while the dpi of the preview image is about 34 dpi…] and ¶0168)).
In absence of Applicant’s persuasive arguments against the above Examiner’s discussion, Examiner has rejected currently amended claim 1 under 35 USC 103 in view of the combined arts of Bell and Robinson by including the above discussions for claims 5 and 6 for the new limitations added to claim 1 from canceled claims 5-6.  
Applicant’s arguments for dependent claims 2-4 and 7-9 merely refer to the arguments for base claim 1, which are not found persuasive, see above. Accordingly,  rejection of claims 1-4, 7-9 is maintained.

Examiner disagrees with the Applicant’s arguments with respect to pending claims 10, 13-17, that Bell does not teach the limitations, “interpreting the heat transfer pattern, and mapping the heat transfer pattern to an interface heat transfer pattern specific to the article”, which is more like a conclusive statement without considering all the reasoning provided by the Examiner for these limitations which have been added from the canceled claim 12 which were rejected in the previous rejection. Examiner reproduces below the detailed rejection of these limitations below for ready reference:
interpreting, by the interface, the heat transfer pattern (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 […Brightness, intensity, opacity, blending, transparency, or other adjustable parameters for an image layer, or any combination of these, are selected or adjusted for the laser input file, so that when the laser input file is overlaid above the fabric template image, the look of the garment will appear of simulate the look of a garment had been burned by a laser using that laser input file…In an implementation, the preview tool reduces a dpi of the combined image, to be of less dpi than the fabric template input file or the laser input file… the dpi of the laser input file is about 72 dpi, while the dpi of the preview image is about 34 dpi…] and ¶0168)); and 
mapping, by the interface, the heat transfer pattern to an interface heat transfer pattern specific to the article (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment…] and ¶0168)).
In absence of Applicant’s persuasive arguments against the above Examiner’s discussion, Examiner has rejected currently amended claim 1o under 35 USC 103 in view of the combined arts of Bell and Robinson by including the above discussions for claim 12 for the new limitations added to claim 10 from canceled claims 12.  
Applicant’s arguments for dependent claims 13-17 merely refer to the arguments for base claim 10, which are not found persuasive, see above. Accordingly,  rejection of claims 10, 13-17 is maintained.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carr, Elise Hacking, “ The Business of Fashion”; Print + Promo53.1: 18-20,22. North American Publishing Company North American Publishing Company d/b/a NAPCO Media. (Jan 2015); retrieved from Dialog database on 0823/2022 discloses that heat transfer technique is popular for decorating technical fabrics.
CN113129100 A teaches a web terminal clothing personalized design system[see Abstract] comprising providing a plurality of material base running at the WEB end, wherein the  consumer can edit the character, pattern and uploaded material; then combining different styles and clothes material, generating preview effect, realizing personalized customization of clothes. [see page 2, under the Head “ Contents of the Invention”]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625